Citation Nr: 0942126	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
status-post traumatic cervical right posterolateral herniated 
nucleus pulposus (HNP) at C6-C7 level with upper back 
myositis.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
status-post traumatic cervical right posterolateral HNP at 
C6-C7 level with upper back myositis.

3.  Entitlement to an increased evaluation for status-post 
traumatic cervical right posterolateral HNP at C6-C7 level 
with upper back myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal was remanded for 
additional development in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In its August 2008 
remand, the Board instructed the RO to provide additional 
notice on the claims for service connection for a low back 
disorder and service connection for a psychiatric disorder.  
Specifically, the RO should have advised the Veteran of any 
information and evidence not of record that was necessary to 
substantiate these claims on a direct basis.  Instead, the 
Veteran was sent notice on his cervical spine claim in 
September 2008 which stated that the back disorder and 
psychiatric disorder claims would be addressed at a later 
date.  Such notice was never sent.  The Board errs as a 
matter of law when it fails to ensure compliance with its 
remand orders, and further remand is mandated if it does not.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Remand for 
this additional notice is required.

A review of the file reveals outstanding medical records that 
must be obtained.  Specifically, the Veteran stated in an 
August 2009 letter that he had received a medication refill 
at the VA medical center (VAMC) in San Juan in April 2009.  
This suggests that the Veteran is receiving regular treatment 
at the San Juan VAMC, but the claims file does not contain 
records from after 2006.  Regulations provide that efforts 
must be made to secure all private medical records and VA 
records that may exist related to the Veteran's claim.  38 
C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining 
records outside the custody of the federal government as "n 
initial request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Remand to obtain current and complete 
records is required.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  The 
notice must specifically address the 
claims of service connection for a low 
back disorder and service connection 
for a psychiatric disorder.

2.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

